PER CURIAM.
The Appellate Court Rules Committee (Committee) has filed an out-of-cycle report asking the Court to correct an error in Rule of Appellate Procedure 9.200(b)(4) (The Record; Transcript(s) of Proceedings). The error, which was inadvertently included in the rule as submitted in the Committee’s 2011 regular-cycle report of proposed amendments, was included in the rule as amended in the Court’s November 3, 2011, opinion. See In re Amendments to Fla. Rules App. Pro., 84 So.3d 192, 201 (Fla.2011) (inserting an “or” in place of an “and” in third sentence of rule 9.200(b)(4)). We have jurisdiction, see art. V, § 2(a), Fla. Const., and further amend the rule to correct the error.
Accordingly, we amend Florida Rule of Appellate Procedure 9.200, as reflected in the appendix to this opinion. New language is underscored, and deleted language is struck-through. The amendment shall become effective immediately upon the release of this opinion.
It is so ordered.
CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA, and PERRY, JJ., concur.
APPENDIX
RULE 9.200. THE RECORD
(a) [No Change]
(b) Transcript(s) of Proceedings.
(1) — (3) [No Change]
*326(4) If no report of the proceedings was made, or if the transcript is unavailable, a party may prepare a statement of the evidence or proceedings from the best available means, including the party’s recollection. The statement shall be served on all other parties, who may serve objections or proposed amendments to it within 10 days of service. Thereafter, the statement and any objections or proposed amendments shall be submitted to the lower tribunal for settlement and approval. As settled and approved, the statement shall be included by the clerk of the lower tribunal in the record.
(c)-(g) [No Change]
Committee Notes
[No Change]